Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 10 August 2020. In view of this communication, claims 1-12 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an
application for patent filed in the United States may be entitled to claim priority to an application filed in
a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The amended abstract recites “ A stator includes four split cores…’ . The abstract content is not relevant to the invention. Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,5,6,9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tagome et. al (US 20030042814 A1, hereinafter referred to as Tagome.
Regarding Claim 1, Tagome discloses an electric motor [Abstract] comprising: 
a stator (Fig 1A, 3); and a rotor (Fig 6, 6,4), including a shaft (Fig 1A, 2S), a first rotor core (Fig 6, 6) fixed on a first side (Fig 7, 2Sa) of the shaft in an axial direction, and a second rotor core (Fig 6, 4) fixed 
the shaft is supported only on the first side (Fig 7, 25), 
a minimum distance from the first rotor core (Fig 6, 6)  to the stator in a radial direction (Fig 6, g2) is shorter than a minimum distance from the second rotor core (Fig 6, 4) to the stator in the radial direction (Fig 6, g1)  , 
a maximum radius (Fig 6, R1)of the first rotor core is longer than a maximum radius (Fig 6, R2) of the second rotor core,
the first rotor core includes a first hole (Fig 1B, H1) and a first thin-wall part (Fig 1B, S1), the first thin-wall part being located outside the first hole in the radial direction, 
the second rotor core includes a second hole (Fig 1C, H2) and a second thin-wall part (Fig 1C, S2), the second thin- wall part being located outside the second hole in the radial direction, and 
a shape of the first thin-wall part and a shape of the second thin-wall part are the same (Both of the thin wall parts S1 and S2 have a cylindrical shape on the outside).

    PNG
    media_image1.png
    322
    815
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    818
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    317
    772
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    495
    718
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    509
    773
    media_image5.png
    Greyscale



Regarding Claim 5, Tagome discloses the electric motor according to claim 1, further comprising a bearing (Fig 7, 25) supporting the first side (Fig 7, 2Sa) of the shaft (Fig 1A, 2S), wherein the electric motor satisfies -4-Attorney Docket No. 129I_089_TN 
    PNG
    media_image6.png
    15
    173
    media_image6.png
    Greyscale
 (this formula is obvious using basic geometry of triangles) where L1 (Fig 7, Y1) is a minimum distance from an end of the shaft on the second side (Fig 7, 2Sb)  in the axial direction to the bearing, D1 (Fig 7, Y3) is a minimum distance from the first rotor core (Fig 6, 6) to the bearing, T1 (Fig 7, Y1-Y3) is a thickness of the first rotor core in the axial direction, G1 (Fig 6, g2) is a minimum distance from the first rotor core to the stator (Fig 1A, 3)in a case where a rotation center of the rotor coincides with a center of the stator in a plane perpendicular to the axial direction(rotor and stator have same center), and G2 (Fig 6, g1) is a minimum distance from the second rotor core to the stator in a case where the rotation center of the rotor coincides with the center of the stator(rotor and stator have same center).
Regarding Claim 6, Tagome discloses the electric motor according to claim 1, further comprising a bearing (Fig 7, 25) supporting the first side (Fig 7, 2Sa)  of the shaft (Fig 1A, 2S), wherein the electric motor satisfies 
    PNG
    media_image7.png
    15
    165
    media_image7.png
    Greyscale
(this formula is obvious using basic trigonometry) where D1 (Fig 7, Y3) is a minimum distance from the first rotor core (Fig 6, 6)  to the bearing, T1 (Fig 7, Y1-Y3) is a thickness of the first rotor core in the axial direction, 01 (Fig 6, t1) is a maximum tilt of the shaft in a plane parallel to the axial direction, and G1(Fig 6, g2)  is a minimum distance from the first rotor core to the stator (Fig 1A, 3) in a case where a rotation center of the rotor coincides with a center of the stator in a plane perpendicular to the axial direction (rotor and stator have same center). 
Regarding Claim 9, Tagome discloses a compressor (Fig 13, 101) [Para 0067] comprising the electric moto according to claim 1; a compression mechanism(Fig 13, 103) [Para 067] that is driven by the electric motor; and a housing (Fig 13, 101a) covering the electric motor and the compression mechanism.


    PNG
    media_image8.png
    649
    526
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tagome in view of Koharagi et. al US20020047434A1) hereinafter referred to as Koharagi.
Regarding Claim 2,  Tagome discloses the electric motor according to claim 1. Tagome further discloses the first rotor core (Fig 6, 6) . Tagome does not disclose a first portion that is an end portion of the first rotor core in -3-Attorney Docket No. 129I_089_TN the radial direction, a second portion that is an end portion of the first rotor core in the radial direction, a first outer peripheral surface including the first portion, and a second outer peripheral surface including the second portion, the first portion being located at a magnetic pole center part of the rotor, the second portion being located at an inter-pole part of the rotor, and the first outer peripheral surface projects outward in the radial direction compared with the second outer peripheral surface. 
Koharagi discloses (Koharagi, Fig 2) a first portion (Fig 2, F1) that is an end portion of the first rotor core (Fig 2, 8) in -3-Attorney Docket No. 129I_089_TN the radial direction, a second portion (Fig 2, F2) that is an end portion of the first rotor core in the radial direction, a first outer peripheral surface (Fig 2,F1O) including the first portion, and a second outer peripheral surface (Fig 2, F2O) including the second portion, the first portion being located at a magnetic pole center part of the rotor (Fig 2, F1), the second portion being located at an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Tagome with the rotor circumference as taught by Koharagi in order to stably drive the motor with a position sensorless inverter [Abstract].

    PNG
    media_image9.png
    733
    529
    media_image9.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tagome in view of Koharagi and Kikuchi et. al (US 20080018190 A1), hereinafter referred to as Kikuchi.
Regarding Claim 3 , Tagome in view of Koharagi discloses the electric motor according to claim 2. Tagome in view of Koharagi does not explicitly disclose the electric motor satisfies 
    PNG
    media_image10.png
    11
    121
    media_image10.png
    Greyscale
where N1 is the number of pole pairs in the first rotor core, and Al [degree] is an angle formed by two lines passing through both ends of the first outer peripheral surface in the circumferential direction and a rotation center of the first rotor core in a plane perpendicular to the axial direction.
Kikuchi discloses (Fig 2(a))[Kikuchi, Para 0042]the electric motor satisfies 
    PNG
    media_image10.png
    11
    121
    media_image10.png
    Greyscale
where N1 is the number of pole pairs in the first rotor core, and Al [degree] is an angle (Fig 2(a), theta 1 + theta 2) formed by two lines (Fig 2(a), L1, L2) passing through both ends of the first outer peripheral surface in the circumferential direction and a rotation center of the first rotor core in a plane perpendicular to the axial direction.(Para 0042 discloses theta1 +theta2 falls in a range of 90 degree to 120 degree which anticipates the range mentioned in the claim of 87 to 130 degree)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Tagome in view of Koharagi with the angle between the ends of first outer peripheral surfaces as taught by Kikuchi in order to achieve higher efficiency with lower vibration and noise [Para 0012].

    PNG
    media_image11.png
    627
    541
    media_image11.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tagome in view of Yamada et. al(US 20130313938 A1) hereinafter referred to as Yamada.
Regarding Claim 4, Tagome discloses the electric motor  according to claim 1. Tagome does not disclose a radius of the first rotor core in an inter-pole part of the first rotor core is equal to a radius of the second rotor core in an inter-pole part of the second rotor core.
Yamada discloses a radius (Yamada, Fig 4, L1) of the first rotor core (Yamada, Fig 4, 40) in an inter-pole part of the first rotor core is equal to a radius (Yamada, Fig 4, L2) of the second rotor core (Yamada, Fig 4, 60) in an inter-pole part of the second rotor core.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Tagome with the radius of the inter pole part .

    PNG
    media_image12.png
    366
    589
    media_image12.png
    Greyscale


Claim 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tagome in view of Sanko et. al (JP2008131783A) hereinafter referred to as Sanko.
Regarding Claim 7, Tagome discloses the electric motor  according to claim 1. Tagome does not disclose a distance from a rotation center of the rotor to the first thin-wall part is equal to a distance from the rotation center of the rotor to the second thin-wall part.
Sanko discloses [Abstract] a distance (Sanko, Fig 15, D1a)from a rotation center of the rotor (Fig 15, 1a)to the first thin-wall part is equal to a distance (Sanko, Fig 15, D1b) from the rotation center of the rotor(Fig 15, 1b) to the second thin-wall part.
Regarding Claim 12, Tagome discloses the electric motor  according to claim 1. Tagome does not disclose a position of the first thin- wall part and a position of the second thin-wall part are the same in a plane perpendicular to the axial direction.

For Claims 7 and 12, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Tagome with the identical thin wall configuration and position of the first and second rotor cores in order to optimize and reduce any magnetic flux leakage as well as standardize for manufacturing.

    PNG
    media_image13.png
    457
    296
    media_image13.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tagome in view of Takahata et. al (US 20080018190 A1) , hereinafter referred to as Takahata.
Regarding Claim 8, Tagome discloses the electric motor  according to claim 1. Tagome does not disclose an angle formed by a line passing through a rotation center of the rotor and the first thin- wall part to a magnetic pole center part of the rotor in a plane perpendicular to the axial direction is equal to an angle formed by a line passing through the rotation center of the rotor and the second thin-wall part to a magnetic pole center part in the plane perpendicular to the axial direction.
Takahata discloses an angle (Takahata, Fig 4, t1) formed by a line passing through a rotation center of the rotor and the first thin- wall part (Fig 4, 10ct) to a magnetic pole center (Fig 4, P) part of the rotor (Fig 4, A-Part, 3) in a plane perpendicular to the axial direction is equal to an angle formed by a line passing through the rotation center of the rotor and the second thin-wall part (Fig 4, A-Part, 3) to a magnetic pole center part in the plane perpendicular to the axial direction (Fig 4, AA).(Fig 4 discloses two A-Part and therefore the angle formed between the first and second thin wall parts with the pole center for the two A-Part rotor cores of the rotor 3 will be same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Tagome with the identical thin wall configuration and angular position of the first and second rotor cores in order to optimize and reduce any magnetic flux leakage as well as standardize for manufacturing.

    PNG
    media_image14.png
    493
    588
    media_image14.png
    Greyscale


Claims 10 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Tagome in view of Baba et. al (JP 2012085434 A) , hereinafter referred to as Baba.
Regarding Claim 10, Tagome discloses the electric motor  according to claim 1 but does not explicitly disclose an air blower comprising the electric motor; and a blade to be driven by the electric motor.
	Baba discloses {Para 0002, 0095] an air blower comprising the electric motor and a blade to be driven by the electric motor (it is obvious that the motor will be used to drive the blade and move the air).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Tagome with the air blower comprising it as taught by Baba to have an efficient and noise free air blower.
Regarding Claim 11, Tagome discloses the electric motor  according to claim 1 but does not explicitly disclose a refrigerating and air conditioning apparatus comprising an indoor unit; and an outdoor unit connected to the indoor unit, wherein at least one of the indoor unit or the outdoor unit includes the electric motor. 
	Baba discloses {Para 0002] an air conditioner comprising the electric motor (it is well known that air conditioners consist of indoor and outdoor units which use motors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Tagome with the air conditioner comprising it as taught by Baba to have an efficient and noise free air conditioner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832       


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832